Mr. Justice Ricks delivered the opinion of the court: This is an appeal from the Appellate Court for the First District, affirming a judgment against appellant, entered by the superior court of Cook county. The action was assumpsit, and the declaration contained two special counts and the common counts. The plea was non assumpsit. The demand was less than $1000. The cause was tried in the lower court, by agreement of the parties, without a jury, and a judgment rendered in favor of appellee, defendant below, for costs. No instructions were asked and no exceptions to any ruling of the court upon the pleadings or evidence, except the general exception to the overruling of the motion for a new trial. On appeal to the Appellate Court the judgment was affirmed and a certificate of importance was granted by that court, and this appeal prosecuted. Under the frequent rulings of this court there is nothing before us for consideration. The judgments of the superior and Appellate Courts conclude us as to the matters of fact, and as no errors of law are assigned there is nothing upon which we can act. (Chicago, Burlington and Quincy Railroad Co. v. City of Ottawa, 165 Ill. 207; Schlesinger v. Keifer, 131 id. 104.) If appellant had desired to preserve the questions of law applicable to his case, he should have availed himself of his right to present propositions to be held or refused by the court. (Hurd’s Stat. 1899, chap. 110, sec. 42.) Both the cases supra, of Schlesinger v. Keifer and Chicago, Burlington and Quincy Railroad Co. v. City of Ottawa, came to this court upon a certificate of importance from the Appellate Court. In Schlesinger v. Keifer, supra, we said: “Notwithstanding the certificate of the judges of the Appellate Court that the case involves questions of law of such importance that it should be passed upon by this court, we are able to find * * * no question of law whatever which is so presented by the record as to be open for consideration here.” This case is controlled by the cases above cited. Finding no error that we are at liberty to pass upon, the judgment of the Appellate Court is affirmed. Judgment affirmed.